Case 1:19-cv-21995-KMW Document 105 Entered on FLSD Docket 09/18/2020 Page 1 of 9



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

                         CASE NO.: 19-21995-Civ-WILLIAMS/TORRES

   Africa Growth Corporation,

          Plaintiff,

          v.

   Republic of Angola,

         Defendant.
   _____________________________________/




     PLAINTIFF AFRICA GROWTH CORPORATION’S REPLY IN SUPPORT OF ITS
               OBJECTIONS TO REPORT AND RECOMMENDATION
                    ON DEFENDANT’S MOTION TO DISMISS
Case 1:19-cv-21995-KMW Document 105 Entered on FLSD Docket 09/18/2020 Page 2 of 9



          Plaintiff Africa Growth Corporation (“AFGC”), pursuant to the Court’s Order [DE 103],

   hereby files its Reply in support of its Objections (the “Objections”) to the Report and

   Recommendation (the “Report”) [DE 92] on Defendant’s Republic of Angola (“Angola”)

   Motion to Dismiss [DE 51] (“Motion to Dismiss”).

                                       I.      INTRODUCTION

          This case is simple. Angola breached a contract in which it agreed to pay $47.5 million in

   the United States, in exchange for AFGC’s agreement to cease its lobbying efforts (absolutely

   not sovereign in nature), dismiss ongoing litigation in the United States (determined not to be

   sovereign), relinquish all rights or claims to property in exchange for money (a commercial act),

   and other terms. Entry into a settlement agreement between Angola and AFGC, an American

   company (the “Agreement”) is not a quintessentially sovereign act. Angola engaged in conduct

   just as any private party, and that conduct falls under the commercial activity exception of the

   Foreign Sovereign Immunities Act, 28 U.S.C. §§ 1602-1611 (“FSIA”), which subjects Angola to

   the jurisdiction of this Court. The inquiry stops here.

          Angola, however, argues there is more analysis to be done. And yet, all roads lead to

   Rome. Even if the Court were to consider the underlying conduct, jurisdiction is proper over

   Angola. First, the settled claims were found not to be based on an “expropriation,” as evidenced

   by, inter alia, the binding decision of the Chief Judge of the United States District Court for the

   District of Columbia (the “D.C. Court”). Second, the title deed produced by AFGC identifies the

   owner not as Angola, but an individual, Natasha Andrade Santos – a critical fact which Angola

   has failed to refute. Third, the Agreement included AFGC relinquishing all rights and claims to

   the Angolan properties – if this were a quintessential expropriation, Angola would have no need

   to have AFGC release any of its rights. See [DE 50-6]. Fourth, the Agreement concerned other



                                                    -1-
Case 1:19-cv-21995-KMW Document 105 Entered on FLSD Docket 09/18/2020 Page 3 of 9



   commercial acts, such as the dismissal of litigation, and ceasing of lobbying efforts, which

   Angola had a strong interest in ending to protect its image before the global capital markets and

   before foreign sovereign credit agencies.

          By entering into the Agreement, Angola engaged in a distinct commercial activity,

   causing direct effects in the United States, and therefore the commercial activity exception

   applies. Beg v. Islamic Republic of Pakistan, 353 F.3d 1323 (11th Cir. 2003), on which the

   Magistrate relied, and on which Angola heavily relies, is inapplicable. Angola did not take and

   retain property (the property is titled in the name of an individual), and Angola did not exercise

   sovereign powers to compensate AFGC for its loss. Angola, just as any private actor,

   voluntarily requested and met with AFGC to resolve all issues and disputes between the parties –

   including the termination of AFGC’s public relations efforts, lobbying efforts, and a cessation of

   civil litigation. Angola’s entry into the Agreement was not a peculiarly sovereign act. For

   example, the private actors responsible for taking the Angolan real estate could have settled their

   private matter with AFGC if they wanted to.1 Those private actors could have personally agreed

   to pay the sum of $47.5 million in exchange for AFGC relinquishing its rights to the Angolan

   property dismissing the U.S. litigation, and ceasing lobbying efforts. The fact that private

   individuals could have settled this matter in the same way Angola agreed to do so here negates

   Angola’s argument that the Agreement was sovereign in nature.

          A settlement agreement is a type of commercial activity not limited to sovereigns. See

   Fontana v. Republic of Argentina, 962 F.3d 667, 670 (2d Cir. 2020) (“Argentina’s settlement

   with plaintiffs . . . falls within the commercial activity exception of the FSIA and is therefore not
          1
            In considering the inquiry of jurisdiction over Angola, the D.C. Court found that Ms.
   Santos’ conduct of taking AFGC’s property through fraud and force, was not attributable to
   Angola.


                                                   -2-
Case 1:19-cv-21995-KMW Document 105 Entered on FLSD Docket 09/18/2020 Page 4 of 9



   barred by sovereign immunity.”); Figueroa v. Ministry for Foreign Affairs of Sweden, 222 F.

   Supp. 3d 304, 317 (S.D.N.Y. 2016) (“[D]efendants breached their obligations as set forth in a

   new [tolling] contract wholly separate and apart from the underlying [sovereign] employment

   agreement.”); United States v. Moats, 961 F.2d 1198, 1205 (5th Cir. 1992) (“The negotiation of

   contracts, including entry into a settlement agreement, clearly is the type of act performed

   by private persons.”) (emphasis added). Angola’s acts in entering into, and breaching, the

   Agreement, are commercial and not uniquely sovereign. Angola has reaped the benefit of the

   bargain at zero cost. Justice demands that this case proceed.

                                 II.     MEMORANDUM OF LAW

          A.      Angola Engaged in “Commercial Activity” by Making, and Breaking, the
                  Settlement Agreement

          Analyzing the Amended Complaint, and the facts, in the light most favorable to AFGC

   (which the Court is required to do), the Agreement was in no way based on an expropriation.

   Angola itself has previously argued that position in the D.C. Action. Whether the D.C. Action

   involved allegations of expropriation (ultimately determined not to be expropriation) is

   irrelevant. By agreeing to pay money to AFGC in the United States, in exchange for the

   dismissal of ongoing U.S. litigation, terminating lobbying efforts, and AFGC relinquishing its

   rights to property, Angola acted the same way any private actor would; it engaged in commercial

   activity, and AFGC’s suit is based on that activity.

                  1.      This Action Is Based on Angola’s Commercial Activity and Acts Related
                          to That Activity

          Angola is not immune from suit for breach of the Agreement because entering into the

   Agreement is a “commercial activity” and this Action is based on “an act . . . in connection” with

   that activity. 28 U.S.C. § 1605(a)(2). “[A]n action is ‘based upon’ the ‘particular conduct’ that



                                                   -3-
Case 1:19-cv-21995-KMW Document 105 Entered on FLSD Docket 09/18/2020 Page 5 of 9



   constitutes the ‘gravamen’ of the suit;” i.e., the conduct that causes the injury. OBB

   Personenverkehr AG v. Sachs, 136 S. Ct. 390, 396 (2015) (quoting Saudi Arabia v. Nelson, 507

   U.S. 349, 356-58 (1993)). The “activity” at issue here is Angola’s conduct in breaching the

   Agreement. The gravamen of AFGC’s suit is Angola’s failure to honor its contractual

   obligations. AFGC’s injuries flow directly from Angola’s breach of the Agreement and Angola’s

   failure to deposit monies (in U.S. funds) in AFGC’s Florida counsel’s bank account.

                  2.     Angola’s Breach of the Agreement Is a Commercial Activity

          It is well established that the making and breaking of contracts is commercial activity. A

   settlement agreement is no different, and certainly is not a quintessential sovereign activity. See

   [DE 59 at 13-14; DE 70]. Cases which center around a government expropriation such as Beg are

   entirely inapposite. Beg did not involve a settlement agreement to dismiss U.S. litigation in

   exchange for payment of money into the United States. See 353 F.3d 1323. In Beg, the Pakistani

   government exercised its eminent domain powers to take land. Here, however, Angola did not

   exercise its eminent domain powers, and the real estate was actually taken by individuals through

   fraud and forgery, which is a point Angola argued vigorously in the D.C. Action and the court

   ruled on. Id. In Beg, the Pakistani government used the land for military use. Here, however,

   Angola has not even alleged it has used the property for any use, much less for a governmental

   purpose. In Beg, the Pakistani government owned the property. Here, however, the property is

   titled in the name of a private individual. Angola has failed to address the deed showing that the

   title is in the name of Ms. Santos, and not the government of Angola. See id. In Beg, the

   Pakistani government promised to provide another parcel of land in Pakistan – here, however,

   Angola entered into an Agreement to pay $47.5 million in the United States, and in exchange for

   dismissal of ongoing litigation in the United States, and ceasing lobbying efforts including those



                                                   -4-
Case 1:19-cv-21995-KMW Document 105 Entered on FLSD Docket 09/18/2020 Page 6 of 9



   in the United States. Beg did not involve a settlement agreement reduced to writing, one which

   was witnessed and certified by a third party, or the payment of money in order to cease lobbying

   efforts, or property which was titled in an individual’s name, and which the government did not

   use for a government purpose or benefit. See id.

          The focus of the inquiry is the “act” upon which Plaintiff is suing, and here the “act” is

   Angola’s breach of contract and failure to pay $47.5 million (and not the underlying conduct). In

   a case involving a government’s agreement to pay a reward for information to help capture a

   fugitive, the court found the activity to be commercial despite the underlying sovereign act of

   pursuing a fugitive. See Guevara v. Republic of Peru, 468 F.3d 1289, 1299 (11th Cir. 2006)

   (“The core of a contract is the parties’ performance obligations, what they bargained for . . . The

   FSIA tells us that ‘[t]he commercial character of an activity shall be determined by reference to

   the nature of the . . . act, rather than by reference to its purpose.’”). In addition, Figueroa stands

   squarely for the proposition that the Court should not look to the underlying conduct. There the

   underlying conduct was found to be sovereign in nature but the tolling agreement which

   concerned this underlying conduct was found to be commercial in nature, despite the fact that

   the tolling agreement was based on the underlying sovereign claims. See Figueroa, 222 F.

   Supp. 3d at 317 (“It is irrelevant that the plaintiff’s underlying employment relationship with the

   defendants was noncommercial in nature because the tolling agreement was a distinct transaction

   that is commercial in nature.”) (emphasis added). Figueroa undercuts Angola’s hollow argument

   that the Court must first look to the underlying claims to see if they are commercial in nature.

   Based on Angola’s logic, the Figueroa court should have looked to the sovereign nature of the

   claims being tolled, and would have determined that the tolling agreement was unenforceable in

   U.S. courts, but the Figueroa court starkly reached the opposite conclusion. Like the tolling



                                                    -5-
Case 1:19-cv-21995-KMW Document 105 Entered on FLSD Docket 09/18/2020 Page 7 of 9



   agreement in Figueroa, the Agreement here constitutes “a distinct transaction that is commercial

   in nature,” reached at a time different from the underlying claims, and constitutes a separate

   transaction that subjects Angola to jurisdiction (regardless of whether or not the settled claims –

   like the tolled claims in Figueroa – were sovereign in nature).

          B.      The Agreement Is Not Based on an Expropriation

          Even if the Court were to look to the underlying claims, it is clear that the Agreement

   does not concern an expropriation. Angola cannot ignore, and has presented zero evidence or

   logic, to refute AFGC’s evidence that the underlying conduct was commercial in nature because

   the property was: (i) taken by individuals through fraud and forgery; (ii) not taken pursuant to an

   Angolan proclamation, edict, or other act of eminent domain; (iii) titled in the name of an

   individual; and (iv) not used or held directly for the benefit and profit of Angola. As Angola

   itself admits in its Response to AFGC’s Objections to the Report, “private parties . . . cannot

   expropriate real estate or other property.” [DE 102 at 11]. However, private parties can convert

   property through fraud and forgery. Angola itself argued that it did not expropriate property in

   the D.C. Action, and it is now Angola’s artful pleading and wish that the Court will overlook that

   fact. Considering the evidence presented, and considering the D.C. Court’s decision, Angola’s

   argument that the Agreement was based on an “expropriation” has no merit.

          In the D.C. Action, Angola argued that there was no expropriation, and the D.C. Court

   agreed. This is neither “sophistry” nor magic. These are straightforward facts. As decided by the

   D.C. Court when analyzing jurisdiction over Angola, the underlying acts were performed by

   individuals not attributable to Angola, and it is improper for Angola to argue the opposite

   conclusion now. Collateral estoppel prevents the relitigation of this issue, and prevents Angola

   from taking precisely the opposite position here as it did in the D.C. Action with regard to



                                                   -6-
Case 1:19-cv-21995-KMW Document 105 Entered on FLSD Docket 09/18/2020 Page 8 of 9



   whether Angola expropriated the property. See, e.g., Allen v. McCurry, 449 U.S. 90, 94 (1980);

   Parklane Hosiery Co., Inc. v. Shore, 439 U.S. 322, 336 n.23, 99 S. Ct. 645, 654 n.23 (1979).

      II.      Three Additional Grounds Not Reached by Judge Torres

            In its Response, Angola raises three additional “grounds” in support of its Motion to

   Dismiss, which were not reached by the Magistrate Judge. However, each of these “grounds” is

   without merit. First, Angola argues that the Agreement could not cause a direct effect in the U.S.

   because it is void under Portuguese law. This argument is nonsensical because the Agreement

   did in fact cause direct effects here, including the dismissal of U.S. litigation, the damages

   caused by Angola’s failure to pay funds in the U.S. and the cessation of lobbying in the U.S..

   Moreover, AFGC has presented expert testimony that the Agreement is valid, whether under

   Portuguese law, Angolan law, or otherwise. See [DE 59 at 9-10]; see also [DE 59-1]. Second,

   Angola argues that venue is improper despite the fact that the payment was required to be made

   to AFGC’s Florida counsel, and caused damage in Florida. Third, Angola’s argument that unjust

   enrichment is unavailable fails because it ignores expert testimony presented by AFGC that the

   Agreement is valid and that unjust enrichment is proper as an alternate form of pleading. See id.

                                        III.    CONCLUSION

            Angola’s entry into, and breach of, the Agreement falls under the commercial activity

   exception of the FSIA. Instead of following relevant precedent, Angola would have the Court

   create new law, and establish a new class of settlement agreements which resolve U.S. litigation,

   require payment in the U.S., and yet which would be unenforceable by U.S. Courts. Such a

   conclusion runs contrary to our system of justice, and contrary to the established case law and

   the facts at issue here. Angola has a long history of breaching contracts, and U.S. Courts have

   stood strong to ensure justice prevails. This court should as well.



                                                   -7-
Case 1:19-cv-21995-KMW Document 105 Entered on FLSD Docket 09/18/2020 Page 9 of 9



           Dated: September 18, 2020.         Respectfully submitted,

                                              SHUTTS & BOWEN LLP

                                              By: /s/ Harold E. Patricoff
                                              Harold E. Patricoff, Fla. Bar No. 508357
                                              Kristin Drecktrah Paz, Fla. Bar No. 91026
                                              Aleksey Shtivelman, Fla. Bar No. 99159
                                              200 S. Biscayne Boulevard, Suite 4100
                                              Miami, Florida 33131
                                              Tel.: (305) 358-6300
                                              Fax: (305) 381-9982
                                              hpatricoff@shutts.com
                                              kpaz@shutts.com
                                              ashtivelman@shutts.com
   MIADOCS 20873275 6




                                        -8-
